Title: From Benjamin Franklin to the Gentlemen at Nantes, 8 April 1779
From: Franklin, Benjamin
To: Gentlemen at Nantes


Gentlemen,
Passy, April 8th. 1779
Great Objections having been made by the honble. Mr Arthur Lee to the Accounts of Mr Jonathan Williams late Agent for the Commissioners at Nantes, which are therefore yet unsettled, and as not being conversant in mercantile Business, I cannot well judge of them, and therefore, as well as for other Reasons, I did not and cannot undertake to examine them myself, and they may be better examined at Nantes where the Business was transacted than either here or in America. I beg the Favour of you, Gentlemen, that you would for the Sake of Justice and of the Public Good, take that Trouble upon you; and make Report to me thereupon. Which I do hereby agree shall be conclusive and final (subject only to the Revision of Congress) in case Mr Williams shall previously sign an Engagement to abide thereby. If it should not suit you all to attend to this Business, I shall be content with the Judgment of as many of you as can and will attend it, the Number not being less than three. If an equal Number undertake it, and should be divided in their Opinions, I request them to join in chusing an Umpire, that the Matter may be concluded. I did desire Mr Lee, if he had any further Objections to furnish you with them; But he has in a Letter to me declined it.
I have the Honour to be, with great Respect, Gentlemen, Your most obedient humble Servant
B Franklin

P.S. Hoping you will comply with my Request, I have ordered Mr Williams to lay his Accounts fully before you.—
To Messrs. Joseph Wharton, Mathiew Ridley, Joshua Johnson, Mathew Mease, John Ross, Jona Nesbitt, ——— Cummings, Joseph Gridley & J.D. Schweighauser, Merchants now at Nantes.—

 
Notations in different hands: His Excellency Benjamin Franklin to Messieurs J. Wharton M. Ridley J. Johnson M. Mease J. Ross J Nesbit J Cuming J. Gridley & J D Schweighauser Passy April 8. 1779 / a letter from Benjn. Franklin.
